944 F.2d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert MOON, Defendant-Appellant.
No. 90-10050.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1991.*Decided Sept. 12, 1991.

1
Before CANBY and KOZINSKI, Circuit Judges, and NIELSEN,** District Judge.


2
MEMORANDUM***


3
Guidelines section 5G1.1(b) requires that, should application of the guidelines result in a sentence below the statutory minimum, the statutorily mandated minimum shall be the guideline sentence.   Such is the case here.   This does not amount to cruel and unusual punishment.   United States v Klein, 860 F2d 1489, 1495-99 (9th Cir 1988).


4
We grant defense counsel's request to withdraw, see  Anders v California, 386 US 738 (1967), and affirm the sentence imposed by the district court.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William Fremming Nielsen, United States District Judge for the Eastern District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3